     Case 1:20-cv-00988-DAD-BAM Document 21 Filed 09/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   YELLOWCAKE, INC., a California                   Case No. 1:20-cv-00988-DAD-BAM
     corporation,
12                                                    ORDER REGARDING STIPULATION
                       Plaintiff,                     EXTENDING TIME TO ANSWER FIRST
13                                                    AMENDED COUNTERCLAIM
            v.
14                                                    (Doc. No. 17)
     HYPHY MUSIC, INC.,
15
                       Defendant.
16
     ___________________________________
17
     HYPHY MUSIC, INC.,
18
                       Counter Claimant,
19
            v.
20
     YELLOWCAKE, INC.; COLONIZE
21   MEDIA, INC.; JOSE DAVID
     HERNANDEZ; JESUS CHAVEZ SR.,
22
                       Counter Defendants.
23

24

25          Pursuant to the parties’ stipulation, and good cause appearing, the deadline for

26   Plaintiff/Counter Defendant Yellowcake, Inc. and Counter Defendant Jose David Hernandez to

27   file a response to the First Amended Counterclaim is GRANTED. (Doc. No. 14.)

28   Plaintiff/Counter Defendant Yellowcake, Inc. and Counter Defendant Jose David Hernandez shall
                                                     1
     Case 1:20-cv-00988-DAD-BAM Document 21 Filed 09/21/20 Page 2 of 2

 1   file their response to the First Amended Counterclaim on or before October 2, 2020.

 2
     IT IS SO ORDERED.
 3

 4      Dated:    September 21, 2020                        /s/ Barbara   A. McAuliffe     _
                                                        UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
